FILED
                                                                                October 26, 2022
                             STATE OF WEST VIRGINIA                              EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re J.G., T.B., L.S., M.S., and Z.B.

No. 22-0322 (Lewis County 21-JA-49, 21-JA-54, 21-JA-55, 21-JA-56, and 21-JA-57)



                              MEMORANDUM DECISION


        Petitioner Father E.B. 1 appeals the Circuit Court of Lewis County’s April 11, 2022, order
terminating his parental and custodial rights to J.G., T.B., L.S., M.S., and Z.B. 2 Upon our review,
we determine that oral argument is unnecessary and that a memorandum decision affirming the
circuit court’s order is appropriate. See W. Va. R.A.P. 21.

        In May of 2021, the DHHR filed an amended petition alleging that petitioner engaged in
domestic violence in the children’s presence and educationally neglected T.B., 3 among other
allegations. The circuit court then held four adjudicatory hearings over a period of three months.
Critically, in petitioner’s own testimony he (1) admitted to permitting T.G., the mother of J.G.,
L.S., and M.S., to watch his children when he knew she was under the influence of drugs; (2)
admitted to abusing drugs with that same mother, including using marijuana “every few hours” on
a daily basis; (3) claimed that being under the influence while caring for his children was not a
problem; and (4) denied methamphetamine use, despite a positive hair follicle test. According to
the record, the court “made an observation and finding that [petitioner was] extremely paranoid
and agitated during the proceeding.”

        Among the other witnesses, the court heard from the individual who administered
petitioner’s drug screens, who confirmed that petitioner tested positive for marijuana on multiple
occasions and positive for methamphetamine once. The court also heard testimony concerning
T.B.’s truancy, in addition to testimony from petitioner’s witnesses concerning their observations

       1
        Petitioner appears by counsel Brian W. Bailey. The West Virginia Department of Health
and Human Resources appears by counsel Patrick Morrisey and Katica Ribel. Melissa T. Roman
appears as the children’s guardian ad litem.
       2
       We use initials where necessary to protect the identities of those involved in this case. See
W. Va. R.A.P. 40(e).
       3
        Petitioner is not the biological father of J.G., L.S., or M.S. However, the circuit court
found that he was a custodian of those children.


                                                 1
of his parenting. Finally, forensic interviews with several of the children were entered into the
record. Two of the children described witnessing petitioner perpetrate domestic violence. Nine-
year-old J.G. indicated that petitioner picked his mother up and threw her against a door and then
threatened to “blow up the house and kill” the child. J.G. also disclosed witnessing three or four
physical fights between petitioner and another family member.

         Based on this evidence, the court concluded that petitioner enrolled T.B. in virtual school
but failed to assure that the child attended either electronically or by obtaining physical paper
packets provided by the school. The court also found that petitioner’s educational neglect was the
result, in part, of his “continual drug use.” Regarding petitioner’s failed drug screens, the court
concluded that petitioner’s testimony that he did not abuse methamphetamine lacked credibility.
The court also found that petitioner admitted to abusing drugs while caring for the children and
permitting T.G. to care for the children while T.G. was under the influence. The court also
concluded that petitioner committed domestic violence in the children’s presence, committed
domestic violence upon J.G., and threatened to kill several of the children. As such, the court
adjudicated petitioner as an abusing and neglecting parent.

        As petitioner does not challenge the termination of his parental rights, it is sufficient to
note that his parental and custodial rights were terminated following a dispositional hearing in
March of 2022. 4 Following disposition, the guardian requested that the circuit court enter an order
prohibiting petitioner from contacting the children, given, among other things, his past history of
disregarding court orders. The court granted the request and, by order entered on April 11, 2022,
restrained petitioner from contacting the children, among other restrictions. It is from the April 11,
2022, dispositional order that petitioner appeals.

        On appeal from a final order in an abuse and neglect proceeding, this Court reviews the
circuit court’s findings of fact for clear error and its conclusions of law de novo. Syl. Pt. 1, In re
Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Petitioner’s first assignment of error concerns his adjudication of abusing and neglecting
the children. It is unnecessary to belabor petitioner’s extended arguments, however, because he
attacks them on the basis of the weight the court afforded certain evidence and the credibility
determinations it made, which cannot entitle him to relief. For example, petitioner spends a
significant portion of his brief outlining testimony from himself and T.G. in which both parents
deny that domestic violence occurred in the home. In basing his argument on this evidence,
petitioner discounts the other voluminous evidence that domestic violence between multiple family
members occurred on many occasions in the children’s presence and that petitioner perpetrated
domestic violence upon at least one child. What petitioner fails to recognize in advancing these
arguments is that “[a]n appellate court may not decide the credibility of witnesses or weigh
evidence as that is the exclusive function and task of the trier of fact.” State v. Guthrie, 194 W.


       4
        All parents’ parental rights to the children were terminated below. The permanency plan
for T.B. is adoption by a relative upon completion of a program designed to address T.B.’s anger
management. The permanency plan for the remaining children is adoption in their current
placements.


                                                  2
Va. 657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995). As such, petitioner cannot be entitled to relief
in this regard. Further, petitioner attacks his adjudication for substance abuse and educational
neglect in the same manner, rendering these arguments meritless as well.

        Simply put, the evidence overwhelmingly supports petitioner’s adjudication under a clear
and convincing standard. See W. Va. Code § 49-4-601(i) (requiring a circuit court to find, “by
clear and convincing evidence,” that a parent has abused and/or neglected a child at the conclusion
of the adjudicatory hearing); In re F.S., 233 W. Va. 538, 546, 759 S.E.2d 769, 777 (2014)
(explaining that “‘clear and convincing’ is the measure or degree of proof that will produce in the
mind of the factfinder a firm belief or conviction as to the allegations sought to be established”).
While petitioner attacks the circuit court’s “sprawling” findings on appeal, the fact remains that
the lengthy, detailed adjudicatory order contains several issues for which petitioner was properly
adjudicated. That petitioner does not agree with these findings or believes other evidence was more
compelling is simply insufficient to entitle him to relief. Because the circuit court was presented
with extensive evidence that petitioner engaged in domestic violence in the children’s presence,
including perpetrating domestic violence upon J.G.; abused drugs while, by his own admission,
caring for the children; neglected T.B.’s education due, in part, to his chronic, heavy drug use; and
threatened to kill several of the children, we find no error in the circuit court adjudicating petitioner
of abuse and neglect. See W. Va. Code § 49-1-201 (defining “abused child,” in part, as one who is
harmed or threatened by a parent who “intentionally inflicts . . . physical . . . injury. . . upon the
child or another child in the home,” and defining “neglected child,” in part, as one who is harmed
or threatened by a parent’s “failure . . . to supply the child with necessary . . . supervision . . . or
education”).

        Finally, petitioner argues that the circuit court erred in restraining his contact with the
children and imposing certain limitations concerning his proximity to them. Again, it is
unnecessary to address petitioner’s specific arguments on appeal because he ignores controlling
authority permitting a circuit court to do the very thing of which he complains. Specifically, Rule
36(c)(3) of the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings permits
a circuit court to include in the dispositional order “[r]estraining orders controlling the conduct of
any party who is likely to frustrate the dispositional order.” Although the circuit court did not
include this relief in its dispositional order, it did include it in an order entered the same day as the
dispositional order. On that record, we decline to find any violation of Rule 36, as the form here
was essentially that contemplated by the rule. Petitioner’s argument that his due process rights
were violated by his inability to contest this ruling lacks merit, as the circuit court was within its
right to impose this restriction as part of the dispositional process, in which petitioner fully
participated. As such, petitioner is entitled to no relief.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
11, 2022, order is hereby affirmed.


                                                                                              Affirmed.

ISSUED: October 26, 2022


                                                   3
CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                  4